 



EXHIBIT 10.42

FirstEnergy Corp.
Executive and Directors Incentive Compensation Plan
Non-Qualifying Stock Option (NSO) Agreement

     

  Option No.: 21A
 
   

  Number of Options Granted: 54,759.00 NSOs
 
   

  Option Price: $39.46 per share
 
   

  Option Closing Date: September 17, 2004

This Option Agreement (“Agreement”) is entered into as of the 20th day of
August, 2004, between FirstEnergy Corp., and Richard R. Grigg (“Optionee”) and
is not in lieu of salary or any other compensation for services. For the
purposes of this plan, the term “Company” or “FE” means FirstEnergy Corp. or its
subsidiaries, singularly or collectively.

SECTION ONE — AWARD

On February 17, 1998, the Board of Directors (“Board”) of FE adopted the FE
Executive and Director Incentive Compensation Plan (“Plan”), which was approved
and amended by the common stock shareholders. As of the date of this Agreement,
per the terms of the Plan, FE grants to the Optionee an option (“Option”) to
purchase the above number of shares of FE Common Stock (“Shares”) at the option
price reflected above.

All Grants are considered NSOs, not subject to the provisions of section 422 of
the Internal Revenue Code.

SECTION TWO — GENERAL TERMS

This Agreement is subject to the following terms and conditions, many of which
are described in greater detail in the Plan. Please consult the Plan document
for further information.

Vesting Provisions

These Options will vest in 25% increments starting one year from the date of
grant, as reflected in the schedule below.

          Vesting Date

--------------------------------------------------------------------------------

  Vesting Schedule

--------------------------------------------------------------------------------

August 20, 2005
    25 %
August 20, 2006
    50 %
August 20, 2007
    75 %
August 20, 2008
    100 %

1



--------------------------------------------------------------------------------



 



Expiration

These Options expire on August 20, 2014 at 2:00 PM, Akron time unless the
Options expire earlier due to termination of employment (or 2:00 PM on the last
business day prior to such date, if the date falls on a Saturday, Sunday, or
other day when the FirstEnergy General Office is closed).

Termination of Employment

              Event of Optionee’s             Termination of            
Employment

--------------------------------------------------------------------------------

  Vesting

--------------------------------------------------------------------------------

  When Options Expire

--------------------------------------------------------------------------------

  Further Information

--------------------------------------------------------------------------------

Retirement (including early retirement)
  Vesting continues per vesting schedule   Options expire on August 20, 2014  
As defined under 6.8 of the Plan
 
           
Disability
  Vesting continues per vesting schedule   Options expire on August 20, 2014  
As defined under 6.8 of the Plan
 
           
Death (including death after retirement, disability, or Other Terminations other
than for Cause)
  100% vesting upon date of death   All options expire the earlier of one year
after date of death or expiration of the grant   Shares exercisable by the
beneficiary (as designated under Article 12 of the Plan, or by will or by the
laws of descent and distribution)
 
           
For “Cause”
  Vesting stops upon date of termination   All vested and unvested options are
immediately forfeited back to the Company   Termination for Cause is defined in
section 2.1.6 of the Plan
 
           
Other Separation (including resignation)
  Vesting stops upon date of termination   All unvested options are immediately
forfeited back to the Company. All vested options expire the earlier of 90 days
after you leave the Company or expiration of the grant   You may be subject to
the “Forfeiture and Recovery” provisions below.

Change in Control

In the event of a Change in Control (as defined in section 2.1.7 of the Plan),
all options under this Agreement become immediately exercisable as of the date
of the Change in Control, and the provisions under the section entitled
“Forfeiture and Recovery” shall not apply.

2



--------------------------------------------------------------------------------



 



Forfeiture and Recovery

If it is determined, in the sole discretion of the Compensation Committee (the
“Committee”) of the FirstEnergy Board of Directors or its delegate, that the
Optionee has breached any of the covenants below, and unless such breach has
been waived by the Committee or its delegate in writing, all outstanding Options
shall be immediately forfeited back to FE, and any profits resulting from the
exercise of Options realized in the twelve (12) months preceding the date of
termination through the date of the breach shall be immediately returned to FE.
During the term of his/her employment with the Company and for a period of
twenty-four (24) months following termination of employment for any reason,
including without limitation, termination by mutual agreement, the Optionee
expressly covenants and agrees that he/she will not at any time for
himself/herself or on behalf of any other person, firm, association or other
entity do any of the following:



1.   Participate or engage, by virtue of being employed or otherwise, directly
or indirectly, in the business of selling, servicing, and/or manufacturing
products, supplies or services of the kind, nature or description of those sold
by the Company except pursuant to his/her employment with the Company;   2.  
Directly participate or engage, on the behalf of other parties, in the purchase
of products, supplies or services of the kind, nature or description of those
sold by the Company except pursuant to his/her employment with the Company;   3.
  Solicit, divert, take away or attempt to take away any of the Company’s
Customers or the business or patronage of any such Customers of the Company;  
4.   Solicit, entice, lure, employ or endeavor to employ any of the Company’s
employees;   5.   Divulge to others or use to his/her own benefit any
confidential information obtained during the course of his/her employment with
Company relative to sales, services, processes, methods, machines,
manufacturers, compositions, ideas, improvements, patents, trademarks, or
inventions belonging to or relating to the affairs of Company; or   6.   Divulge
to others or use to his/her own benefit any trade secrets belonging to the
Company obtained during the course of his/her employment or of which he/she
became aware during the course of his/her employment with the Company.

The term “Customer” shall mean any person, firm, association, corporation or
other entity to which the Optionee or the Company has sold the Company’s
products or services within the twenty-four (24) month period immediately
preceding the termination of Optionee’s employment with the Company or to which
the Optionee or the Company is in the process of selling its products or
services, or to which the Optionee or the Company has submitted a bid, or is in
the process of submitting a bid to sell the Company’s products or services.

FE may offset any amount owed against any compensation due to the Optionee or
against any amounts otherwise due and distributable to the Optionee from any
benefit plan of FE in which the Optionee has participated, in accordance with
the terms of such benefit plan. Should it be necessary for FE to initiate legal
action to recover any amounts due, FE shall be entitled to recover from
Optionee, in addition to such amounts due, all costs, including reasonable
attorneys fees, incurred as a result of such legal action.

Effect on the Employment Relationship

Nothing in this Agreement guarantees employment with the Company, nor does it
confer any special rights or privileges to the Optionee as to the terms of
employment.

3



--------------------------------------------------------------------------------



 



Adjustments

In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, stock split, combination, distribution,
or other change in corporate structure of FE affecting the Common Stock, the
Committee will adjust the number and class of securities in this option in a
manner determined appropriate to prevent dilution or diminution of the Option
under this Agreement.

Administration



1.   This Agreement is governed by the laws of the State of Ohio without giving
effect to the principles of the conflicts of laws.



2.   The terms and conditions of this Option may be modified by the Committee:



(a)   In any case permitted by the terms of the Plan or this Option,   (b)  
with the written consent of the Optionee, and/or   (c)   without the consent of
the Optionee if the amendment is either not adverse to the interests of the
Optionee or is required by law.



3.   The administration of this Agreement and the Plan will be performed in
accordance with Article 3 of the Plan. All determinations and decisions made by
the Committee, the Board, or any delegate of the Committee as to the provisions
of the Plan shall be final, conclusive, and binding on all persons.   4.  
Except as provided otherwise herein, the terms of this Agreement are governed at
all times by the official text of the Plan and in no way alter or modify the
Plan.   5.   If a term is capitalized but not defined in this Agreement, it has
the meaning given to it in the Plan.   6.   To the extent a conflict exists
between the terms of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern.

SECTION THREE — METHODS OF EXERCISING THE OPTION

Notification to Exercise

To exercise an option, the Optionee must submit to the Administrator of the Plan
the information below either on a form provided by FE, a broker form, or a blank
sheet of paper:



1.   Number of shares being purchased,   2.   The grant price,   3.   The form
of payment,   4.   A statement of intention to exercise,   5.   The signature of
the Optionee, (or legal representative in the case of death or disability), and
  6.   Any representations or disclosures required by any applicable securities
law.

4



--------------------------------------------------------------------------------



 



Method of Payment

Payment for the transaction and associated brokerage fees may be made through
the following methods:



1.   Cash Exercise — Delivering cash equal to the cost of the exercise.   2.  
Stock Swap Exercise — Surrendering certificates of FE stock previously acquired
having a Fair Market Value at the time of the exercise equal to the amount of
the exercise, and, if necessary, a small amount of cash, not to exceed the price
of one (1) share of stock.   3.   Cashless Exercise— Using the net proceeds from
the immediate sale of stock to pay for the exercise of the Option, as directed
in the written notification to exercise the option.

A combination of any of the above based upon Plan administrative rules.

Withholding Tax

FE shall have the right to deduct, withhold, or require the Optionee to
surrender an amount sufficient to satisfy federal (including FICA and Medicare),
state, and/or local taxes required by law to be withheld for any exercise.

SECTION FOUR — TRANSFER OF OPTION

The Option is not transferable during the life of the Optionee. Only the
Optionee shall have the right to exercise an option, unless deceased, at which
time the option may be exercised by the Optionee’s beneficiary (as designated
under Article 12 of the Plan or by will or by the laws of descent and
distribution).

     

  FirstEnergy Corp.
 
   

  By                                                         
           Corporate Secretary

     I acknowledge receipt of this NSO Agreement and I accept and agree with the
terms and conditions stated above.

     

                                                                              
          (Signature of Optionee)

                                                         
           (Date)

(This is RRG’s 1st grant under the FE Stock Option Program.)

5